                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

TRIANDIOS K. COTY,                                   )
                                                     )
                             Petitioner,             )
                                                     )
                        v.                           )       No. 1:19-cv-00883-JPH-TAB
                                                     )
WENDY KNIGHT,                                        )
                                                     )
                             Respondent.             )

             ENTRY DENYING PETITION FOR WRIT OF HABEAS CORPUS AND
                    DIRECTING ENTRY OF FINAL JUDGMENT

       The petition of Triandios Coty for a writ of habeas corpus challenges a prison disciplinary

proceeding identified as ISF 18-10-0465 on October 29, 2018. For the reasons explained in this

Entry, Mr. Coty’s habeas petition must be denied.

       A.      Overview

       Prisoners in Indiana custody may not be deprived of good-time credits or of credit-earning

class without due process. Ellison v. Zatecky, 820 F.3d 271, 274 (7th Cir. 2016); Scruggs v. Jordan,

485 F.3d 934, 939 (7th Cir. 2007); see also Rhoiney v. Neal, 723 F. App’x 347, 348 (7th Cir. 2018).

The due process requirement is satisfied with: 1) the issuance of at least 24 hours advance written

notice of the charge; 2) a limited opportunity to call witnesses and present evidence to an impartial

decision-maker; 3) a written statement articulating the reasons for the disciplinary action and the

evidence justifying it; and 4) “some evidence in the record” to support the finding of guilt.

Superintendent, Mass. Corr. Inst. v. Hill, 472 U.S. 445, 454 (1985); see also Wolff v. McDonnell,

418 U.S. 539, 563-67 (1974).




                                                 1
       B.      The Disciplinary Proceeding

       On October 16, 2018, Investigator Maslin issued a conduct report charging Mr. Coty with

violating Code B-240/220, attempt or conspiracy to engage in an unauthorized financial

transaction. Dkt. 6-1. The conduct report states:

       On 10/16/18 at approx 08:01 AM recorded JPay files were reviewed by OII Maslin
       #399[.] During the review process, the JPay letter ID 489881753 posted by
       Offender Triandios Coty #196504 on 10/10/2018 Dorm 18 N kiosk at 01:05 PM
       clearly indicates Offender Triandios Coty #196504 was conspiring to engage in an
       unauthorized financial transaction[.] In the JPay letter #489881753 Offender
       Triandios Coty #196504 states: ‘I need u to text this asap and let them know its
       [sic] for tri, please. 3178915476. the same half. Or whatever!!! I am in need frfr.’

Id. (capitalization modified).

       Mr. Coty was notified of the charge on October 23, 2018, when he was served with the

conduct report and the notice of disciplinary hearing (screening report). Dkt. 6-1; dkt. 6-3. Mr.

Coty pleaded not guilty and he did not request a lay advocate, witnesses, or physical evidence.

Dkt. 6-3.

       A disciplinary hearing was held on October 29, 2018. Dkt. 6-4. The hearing officer noted

Mr. Coty’s statement that “I am not talking about no financial trans. I would plea to a C-346

Business act. [or] 361- phone misuse. It was only about contact from one to another.” Id. After

reviewing Mr. Coty’s statement, the conduct report and the JPay letter, the hearing officer

determined that Mr. Coty was guilty of violating Code B-240/220. Id. Mr. Coty was sanctioned

with the deprivation of 30 days earned credit time, a credit class demotion, and the imposition of

a suspended sanction from an earlier disciplinary proceeding. Id.

        Mr. Coty filed appeals to the Facility Head and the Final Reviewing Authority. Dkt. 6-5;

dkt. 6-6. Both appeals were denied. Id. Mr. Coty then brought this petition for writ of habeas corpus

pursuant to 28 U.S.C. § 2254.



                                                    2
       C.        Analysis

       Mr. Coty contends that (1) there was insufficient evidence to support the hearing officer’s

finding of guilt and (2) he was denied an impartial decision maker.

                 1.    Sufficiency of Evidence

       Challenges to the sufficiency of the evidence are governed by the “some evidence”

standard. “[A] hearing officer’s decision need only rest on ‘some evidence’ logically supporting it

and demonstrating that the result is not arbitrary.” Ellison, 820 F.3d at 274; see Eichwedel v.

Chandler, 696 F.3d 660, 675 (7th Cir. 2012) (“The some evidence standard . . . is satisfied if there

is any evidence in the record that could support the conclusion reached by the disciplinary board.”)

(citation and quotation marks omitted). The “some evidence” standard is much more lenient than

the “beyond a reasonable doubt” standard. Moffat v. Broyles, 288 F.3d 978, 981 (7th Cir. 2002).

The conduct report “alone” can “provide[] ‘some evidence’ for the . . . decision.” McPherson v.

McBride, 188 F.3d 784, 786 (7th Cir. 1999).

       Mr. Coty was found guilty of violating Code B-240/220. Dkt. 1 at 1. The version of Code

B-220 in effect at the relevant time prohibited:

       Engaging in or possessing materials used for unauthorized financial transactions.
       This includes, but is not limited to, the use or possession of identifying information
       of credit cards, debit cards, or any other card used to complete a financial
       transaction. This includes the discussion of engaging in unauthorized financial
       transaction(s) with any other person.
Dkt. 6-8 at 6.

       Code B-240 prohibits “[a]ttempting to commit any Class B offense . . . or conspiring with

another person to commit any Class B offense.” Id. at 7.

       The respondent does not contend that Mr. Coty used or possessed a credit card or debit

card or any other card. Rather, the respondent relies on the JPay letter to conclude that Mr. Coty

attempted to discuss or engage in an unauthorized financial transaction with another person. The

                                                   3
JPay letter written by Mr. Coty stated, “[d]ont worry about that # I gave u!! I need u to text this

asap and let them know its for tri, please. 3178915476. the same half. Or whatever!!! I am in need

frfr. . . . Let me know asap when u do it. i need u!!!....... Tri.” Dkt. 6-2.

        The conduct report states that the JPay letter “clearly indicates offender Triandios Coty

#196504 was conspiring to engage in an unauthorized financial transaction.” Dkt. 6-1. The hearing

officer indicated that the conduct report and JPay letter supported the charge of conspiracy to

engage in an unauthorized financial transaction because Mr. Coty “talks . . . ‘codes’.” Dkt. 6-4.

The question before the Court is “whether there is any evidence in the record that could support

the conclusion” that Mr. Coty conspired to engage in an unauthorized financial transaction. Hill,

472 U.S. at 455–56 (emphasis added). The Jpay letter includes language “from which the

conclusion of the disciplinary board could be deduced.” Id. at 455 (emphasis added). The “it” in

“its for tri” can refer to money, and “the same half. Or whatever!!!” can indicate that Mr. Coty

was requesting any amount of money that could be sent. Similarly, “I am in need” can reflect the

need for money. The Jpay letter, conduct report, and determination that Mr. Coty was talking in

codes therefore provide some evidence that Mr. Coty conspired to engage in an unauthorized

financial transaction.

        Mr. Coty is not entitled to habeas relief on this basis.

                2.       Impartial Decision Maker

        A prisoner in a disciplinary action has the right to be heard before an impartial

decisionmaker. Hill, 472 U.S. at 454. A “sufficiently impartial” decisionmaker is necessary in

order to shield the prisoner from the arbitrary deprivation of his liberties. Gaither v. Anderson, 236

F.3d 817, 820 (7th Cir. 2000) (per curiam). Hearing officers “are entitled to a presumption of

honesty and integrity” absent clear evidence to the contrary. Piggie v. Cotton, 342 F.3d 660, 666



                                                    4
(7th Cir. 2003); see Perotti v. Marberry, 355 Fed. Appx. 39, 43 (7th Cir. 2009) (citing Withrow v.

Larkin, 421 U.S. 35, 47 (1975)). Indeed, the “the constitutional standard for impermissible bias is

high,” and hearing officers “are not deemed biased simply because they presided over a prisoner’s

previous disciplinary proceeding” or because they are employed by the IDOC. Piggie, 342 F.3d at

666. Instead, hearing officers are impermissibly biased when, for example, they are “directly or

substantially involved in the factual events underlying the disciplinary charges, or in the

investigation thereof.” Id. at 667.

       Mr. Coty asserts that his due process rights were violated because he was found guilty by

a caseworker and because two case workers observed the disciplinary hearing. Dkt. 1 at 5.

Although the hearing officer is employed as a caseworker, he often serves on the disciplinary

hearing board and conducts disciplinary hearings. Dkt. 6-7. In addition, Mr. Coty does not contend

that the hearing officer was involved in the events underlying the disciplinary charge or the

investigation thereof. Mr. Coty has not overcome the presumption of honesty and integrity to

which the hearing officer is entitled.

       Two caseworkers, whose presence was noted on the hearing report, were present during

Mr. Coty’s disciplinary hearing for training purposes. Dkt. 6 at 8; dkt. 6-4. The caseworkers did

not participate in the disciplinary hearing or influence the hearing officer’s decision. Id.

       Mr. Coty is not entitled to habeas relief on this basis.

       D.      Conclusion

       “The touchstone of due process is protection of the individual against arbitrary action of

the government.” Wolff, 418 U.S. at 558. There was no arbitrary action in any aspect of the charge,

disciplinary proceedings, or sanctions involved in the events identified in this action, and there

was no constitutional infirmity in the proceeding which entitles Mr. Coty to the relief he seeks.


                                                  5
Accordingly, Mr. Coty’s petition for a writ of habeas corpus must be denied and the action

dismissed with prejudice.

       Judgment consistent with this Entry shall now issue.

SO ORDERED.
Date: 1/24/2020




Distribution:

TRIANDIOS K. COTY
196504
PENDLETON - CORRECTIONAL INDUSTRIAL FACILITY
CORRECTIONAL INDUSTRIAL FACILITY
Inmate Mail/Parcels
5124 West Reformatory Road
PENDLETON, IN 46064

Marjorie H. Lawyer-Smith
INDIANA ATTORNEY GENERAL
marjorie.lawyer-smith@atg.in.gov




                                               6
